Title: To Thomas Jefferson from George Jefferson, 16 March 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 16th Mar: 1808
                  
                  I have paid Colo Monroe $:153.33—he says there are no charges on the box, it being so small that the freight under any circumstances would have been scarcely any thing—but that he paid for his passage by the lump, having been left at liberty to bring what he pleased. the duty he has not paid, to which I will attend.
                  I have forwarded the box by Wm Johnson, having gotten Oldham to put a water-tight case over it, in which it will go better than in a trunk, as it would have required a very large one, to have been sufficiently deep. 
                  I am Dear Sir Yr Mt humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               